Citation Nr: 0321600	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-00 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.

2.  Entitlement to service connection for bilateral lower 
extremity pain at multiple locations.

3.  Entitlement to an initial evaluation in excess of 30 
percent for bronchial asthma.

4.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the tarsonavicular bone of the 
left foot, prior to May 10, 2001.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the tarsonavicular bone of the 
left foot, from May 10, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from March 1997 to 
October 1999.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

The Board has characterized the claims for higher initial 
evaluations in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (noting the distinction between a claim 
for an increased rating for an already service-connected 
disability, from one for a higher initial evaluation granted 
in connection with the grant of service connection for the 
disability).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims currently on 
appeal.  Under the VCAA, VA has a duty to notify a claimant 
of any information and evidence needed to substantiate and 
complete a claim.  Further, VA must specifically tell a 
claimant what part of that evidence she must provide, and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In this case, the RO failed to notify the veteran, with 
regard to the issues of an initial evaluation in excess of 30 
percent for bronchial asthma, an initial compensable 
evaluation for residuals of a fracture of the tarsonavicular 
bone of the left foot, prior to May 10, 2001, and a rating in 
excess of 10 percent for residuals of a fracture of the 
tarsonavicular bone of the left foot, from May 10, 2001, of 
any information and evidence needed to substantiate and 
complete these claims, what part of that evidence is to be 
provided by her, and what part VA will attempt to obtain for 
her.  

Under the VCAA, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  38 U.S.C.A. § 5103A.  
Although the veteran was afforded VA examinations in 
conjunction with her claims for entitlement to service 
connection and increased initial ratings, the Board does not 
find these examinations to be adequate for appellate 
purposes.  It appears that the veteran's medical records were 
not available for review.  As such, all available evidence 
was not considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that additional VA examinations are 
needed to provide an accurate picture of the claimed 
disabilities at issue on appeal.  

Further, the VA examiner in May 2001, noted that the veteran 
was being treated for her service-connected bronchial asthma 
by a private practitioner.  When VA is put on notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The 
Court has held that VA has a statutory duty to assist the 
veteran in obtaining civilian records.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  These records, as well as any other 
pertinent civilian records, should be obtained and considered 
by the RO prior to appellate review.

The veteran raised the issue of entitlement to service 
connection for residuals of a right ankle sprain in her 
Application for Compensation or Pension received in October 
1999.  A rating action dated in March 2000, denied service 
connection for this disorder.  The veteran did not initiate 
an appeal as to this issue in her notice of disagreement 
received in May 2000.  Nevertheless, the veteran indicated 
that she wished to appeal the denial of entitlement to 
service connection for residuals of a right ankle sprain in 
her substantive appeal received in January 2001.  The Board 
views this correspondence as a notice of disagreement to the 
March 2000 rating decision denying the claim of entitlement 
to service connection for residuals of a right ankle sprain.  
However, a statement of the case as to this issue has not 
been provided.  While it is true that the veteran has not 
submitted a timely substantive appeal, the Board is obligated 
to remand this issue to the RO for the issuance of a 
statement of the case and notification of appellate rights.  
Manlincon v. West, 12 Vet. App. 238 (1999).   

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
afford her the opportunity to identify or 
submit any additional pertinent evidence 
in support of her claims, to include any 
private medical records for treatment 
pertinent to the issues on appeal, 
specifically those private medical 
records for treatment of bronchial asthma 
noted in the VA examination report dated 
in May 2001.  Based on her response, the 
RO should attempt to procure copies of 
all records which have not previously 
been obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The claims file should be reviewed 
file to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

3.  The RO should arrange for the veteran 
to undergo appropriate VA examination to 
obtain medical opinion as to the etiology 
of any lower extremity disorder, to 
include plantar fasciitis, found.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination reports 
should include discussion of her 
documented medical history and assertions  
Any indicated diagnostic tests and 
studies should be accomplished, and all 
pertinent symptomatology and findings 
should be reported in detail.  

Following a review of the service and 
post0service medical records, the 
examiner offer an opinion as to whether 
it is as least as likely as not that any 
diagnosed lower extremity disorder is 
related to any of the findings reported 
in the veteran's service medical records 
or to any incident in service.  A 
complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

4.  The RO should arrange for the veteran 
to undergo  appropriate VA examination to 
obtain information as to the extent of 
disability of her service-connected 
fracture of the tarsonavicular bone of 
the left foot.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of her documented medical 
history and assertions.  Any indicated 
diagnostic tests and studies should be 
accomplished, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
indicate whether it is medically possible 
to distinguish those symptoms that are 
the result of the veteran's 
service-connected fracture of the 
tarsonavicular bone of the left foot from 
those of any other current foot 
disorders.  If it is not medically 
possible to do so, the examiner should 
clearly so state.    A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.

5.  The RO should arrange for the veteran 
to undergo appropriate VA examination to 
obtain information as to the severity of 
her service-connected bronchial asthma.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
reports should include discussion of her 
documented medical history and 
assertions.  Any indicated diagnostic 
tests and studies (to particularly 
include pulmonary function studies) 
should be accomplished, and all pertinent 
symptomatology and findings should be 
reported in detail.  The examiner is 
requested to report the frequency and 
severity of any asthmatic attacks.  The 
examiner should also state whether the 
veteran requires daily or intermittent 
use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-
surpressive medications.  A complete 
rationale for all opinions should be 
provided.  The report prepared should be 
typed.

6.  The veteran is hereby notified that 
it is her responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In the 
event that the veteran does not report 
for an aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of service connection 
for residuals of a right ankle sprain, is 
necessary.  38 C.F.R. § 19.26 (2002).  
The veteran and her representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  
38 C.F.R. § 20.202 (2002).  If the 
veteran perfects the appeal, this issue 
should be returned to the Board for 
appellate review.

8.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed in 
light of all pertinent evidence and legal 
authority (to include, with respect to 
the claims for increased ratings and 
those for higher evaluations, 38 C.F.R. 
§ 3.3655, if the veteran fails to report 
to any examination; otherwise 38 C.F.R. 
§ 3.321(b)(1) and whether "staged 
rating" in claim for higher initial 
evaluation is appropriate. 

9.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
thereto before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have 





been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

